Citation Nr: 0112181	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Veterans Committee


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active naval service from April 1946 
to February 1948.  This matter comes to the Board of 
Veterans' Appeals (Board) from a June 1999 rating decision 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) which denied the claim of service 
connection for bilateral hearing loss on the basis that it 
was not well grounded.  


REMAND

When the appellant filed his claim, the law then in effect 
required him to submit competent evidence of a well-grounded 
or plausible claim before VA had a duty to assist him in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The June 1999 RO rating decision was 
largely based on this requirement.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This new law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  As the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Moreover, it does not appear that the 
appellant has yet been afforded any VA audiological 
examination.  Thus, it is not clear that further assistance 
by VA to the appellant pursuant to this enactment would be 
unproductive pursuant to his bilateral hearing loss claim.  
Accordingly, it is not possible to conclude that an 
audiological examination or additional medical opinion would 
not be beneficial to the appellant, specifically in terms of 
his current bilateral hearing loss and its nature and 
etiology.

This case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2. The RO should request that the appellant 
supply the names and addresses of any 
individuals or treatment facilities that 
have conducted audiology examinations or 
provided treatment for hearing loss.  
After securing any authorizations for 
release of such information, all 
documents obtained should then be added 
to the claims file.

3. The RO should also request through 
official channels copies of the 
appellant's service personnel records in 
order to evaluate more precisely the 
duties he actually performed in service.

4. The RO should schedule the appellant for 
VA audiological examination to evaluate 
his bilateral hearing loss.  The 
audiologist should be asked to render an 
opinion as to the nature and etiology of 
any bilateral hearing loss found and 
include whether it is at least as likely 
as not that any such hearing loss is 
causally related to the appellant's 
service.  The audiologist should provide 
the results of such audiology in 
numerical form, and he or she should be 
furnished the claims file for review in 
conjunction with the examination.  
See Kelly v. Brown, 7 Vet. App. 471  
(the Court is unable to determine the 
results of an audiological examination 
graph).  Results of the audiology 
examination should then, of course, be 
added to the claims file.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case and an appropriate opportunity to 
respond.  The case should then be returned to the Board, if 
in order.  

The appellant need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


